  Case 6:19-cv-00014-JRH-BWC Document 11 Filed 04/15/20 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION

 TYRAFRED CAMPBELL,

                Plaintiff,                                  CIVIL ACTION NO.: 6:19-cv-14

        v.

 LT. TERRY MOYES; and GEORGIA STATE
 PRISON,

                Defendants.

                                            ORDER

       Plaintiff filed this action, asserting claims under 42 U.S.C. § 1983. Doc. 1. This Court

has conducted its frivolity screening pursuant to 28 U.S.C. § 1915A and has concluded the

following portion of Plaintiff’s Complaint survives frivolity review and may proceed: Plaintiff’s

Eighth Amendment claim of excessive force against Defendant Moye in his individual capacity.

Therefore, a copy of Plaintiff’s Complaint, doc. 1, a copy of this Order, and a copy of the

undersigned’s Report recommending dismissal of some of Plaintiff’s claims (which is being

issued contemporaneously with this Order) shall be served upon Defendant Moye by the United

States Marshal without prepayment of cost. The Court DIRECTS the Clerk of Court to serve

Plaintiff with a copy of this Order and the undersigned’s Report.

       The Court also provides the additional following instructions to the parties that apply to

the remainder of this action.

                                INSTRUCTIONS TO DEFENDANT

       Because Plaintiff is proceeding in forma pauperis, the undersigned directs that service be

effected by the United States Marshal. Fed. R. Civ. P. 4(c)(3). In most cases, the marshal will

first mail a copy of the complaint to the defendant by first-class mail and request that the
  Case 6:19-cv-00014-JRH-BWC Document 11 Filed 04/15/20 Page 2 of 5



defendant waive formal service of summons. Fed. R. Civ. P. 4(d); Local R. 4.5. Individual and

corporate defendants have a duty to avoid unnecessary costs of serving the summons, and any

such defendant who fails to comply with the request for waiver must bear the costs of personal

service unless good cause can be shown for the failure to return the waiver. Fed. R. Civ. P. 4(d).

Generally, a defendant who timely returns the waiver is not required to answer the complaint

until 60 days after the date that the marshal sent the request for waiver. Fed. R. Civ. P. 4(d)(3).

       IT IS FURTHER ORDERED that Defendant is hereby granted leave of court to take

the deposition of Plaintiff upon oral examination. Fed. R. Civ. P. 30(a)(2). Defendant is further

advised that the Court’s standard 140-day discovery period will commence upon the filing of the

last answer. Local R. 26.1. Defendant shall ensure that all discovery, including Plaintiff’s

deposition and any other depositions in the case, is completed within that discovery period.

       In the event Defendant takes the deposition of any other person, Defendant is ordered to

comply with the requirements of Federal Rule of Civil Procedure 30. As Plaintiff will not likely

attend such a deposition, Defendant shall notify Plaintiff of the deposition and advise him that he

may serve on Defendant, in a sealed envelope, within 10 days of the notice of deposition, written

questions Plaintiff wishes to propound to the witness, if any. Defendant shall present such

questions to the witness in order and word-for-word during the deposition. Fed. R. Civ. P. 30(c).

                               INSTRUCTIONS TO PLAINTIFF

       IT IS FURTHER ORDERED that Plaintiff shall serve upon Defendant or, if

appearance has been entered by counsel, upon his attorney, a copy of every further pleading or

other document submitted for consideration by the Court. Plaintiff shall include with the original

paper to be filed with the Clerk of Court a certificate stating the date on which a true and correct

copy of any document was mailed to Defendant or his counsel. Fed. R. Civ. P. 5. “Every




                                                  2
  Case 6:19-cv-00014-JRH-BWC Document 11 Filed 04/15/20 Page 3 of 5



pleading shall contain a caption setting forth the name of the court, the title of the action, [and]

the file number.” Fed. R. Civ. P. 10(a).

        Plaintiff is charged with the responsibility of immediately informing this Court and

defense counsel of any change of address during the pendency of this action. Local R. 11.1.

Plaintiff’s failure to notify the Court of a change in his address may result in dismissal of this

case.

        Plaintiff has the responsibility for pursuing this case. For example, if Plaintiff wishes to

obtain facts and information about the case from Defendant, Plaintiff must initiate discovery.

See generally Fed. R. Civ. P. 26 to Fed. R. Civ. P. 37. The discovery period in this case will

expire 140 days after the filing of the last answer. Local R. 26.1. Plaintiff does not need the

permission of the Court to begin discovery, and Plaintiff should begin discovery promptly and

complete it within this time period. Id. Discovery materials should not be filed routinely with

the Clerk of Court; exceptions include: when the Court directs filing; when a party needs such

materials in connection with a motion or response, and then only to the extent necessary; and

when needed for use at trial. Local R. 26.4.

        Interrogatories are a practical method of discovery for incarcerated persons. See Fed. R.

Civ. P. 33. Interrogatories may be served only on a party to the litigation, and, for the purposes

of the instant case, this means that interrogatories should not be directed to persons or

organizations who are not named as a defendant. Interrogatories are not to contain more than 25

questions. Fed. R. Civ. P. 33(a). If Plaintiff wishes to propound more than 25 interrogatories to

a party, Plaintiff must have permission of the Court. If Plaintiff wishes to file a motion to

compel, under Federal Rule of Civil Procedure 37, he should first contact the attorney for

Defendant and try to work out the problem; if Plaintiff proceeds with the motion to compel, he




                                                  3
  Case 6:19-cv-00014-JRH-BWC Document 11 Filed 04/15/20 Page 4 of 5



should also file a statement certifying that he has contacted opposing counsel in a good faith

effort to resolve any dispute about discovery. Fed. R. Civ. P. 26(c), 37(a)(2)(A); Local R. 26.5.

       Plaintiff has the responsibility for maintaining his own records of the case. If Plaintiff

loses papers and needs new copies, he may obtain them from the Clerk of Court at the standard

cost of fifty cents ($.50) per page. If Plaintiff seeks copies, he should request them directly

from the Clerk of Court and is advised that the Court will authorize and require the

collection of fees from his prison trust fund account to pay the cost of the copies at the

aforementioned rate of fifty cents ($.50) per page.

       If Plaintiff does not press his case forward, the court may dismiss it for want of

prosecution. Fed. R. Civ. P. 41; Local R. 41.1.

       It is Plaintiff’s duty to cooperate in any discovery which Defendant may initiate. Upon

no less than five days’ notice of the scheduled deposition date, Plaintiff shall appear and permit

his deposition to be taken and shall answer, under oath or solemn affirmation, any question

which seeks information relevant to the subject matter of the pending action.

       As the case progresses, Plaintiff may receive a notice addressed to “counsel of record”

directing the parties to prepare and submit a Joint Status Report and a Proposed Pretrial Order.

A plaintiff proceeding without counsel may prepare and file a unilateral Status Report and is

required to prepare and file his own version of the Proposed Pretrial Order. A plaintiff who is

incarcerated shall not be required or entitled to attend any status or pretrial conference which

may be scheduled by the Court.

           ADDITIONAL INSTRUCTIONS TO PLAINTIFF REGARDING
        MOTIONS TO DISMISS AND MOTIONS FOR SUMMARY JUDGMENT

       Defendant may choose to ask the Court to dismiss this action by filing a motion to

dismiss, a motion for summary judgment, or both. Under this Court’s Local Rules, a party



                                                  4
  Case 6:19-cv-00014-JRH-BWC Document 11 Filed 04/15/20 Page 5 of 5



opposing a motion to dismiss shall file and serve his response to the motion within 14 days of its

service. “Failure to respond shall indicate that there is no opposition to a motion.” Local R. 7.5.

Therefore, if Plaintiff fails to respond to a motion to dismiss, the Court will assume that he does

not oppose the Defendant’s motion. Plaintiff’s case may be dismissed for lack of prosecution if

Plaintiff fails to respond to a motion to dismiss.

       Plaintiff’s response to a motion for summary judgment must be filed within 21 days after

service of the motion. Local R. 7.5, 56.1. The failure to respond to such a motion shall indicate

that there is no opposition to the motion. Furthermore, each material fact set forth in

Defendant’s statement of material facts will be deemed admitted unless specifically controverted

by an opposition statement. Should Defendant file a motion for summary judgment, Plaintiff is

advised that he will have the burden of establishing the existence of a genuine dispute as to any

material fact in this case. That burden cannot be carried by reliance on the conclusory

allegations contained within the complaint. Should Defendant’s motion for summary judgment

be supported by affidavit, Plaintiff must file counter-affidavits if he desires to contest

Defendant’s statement of the facts. Should Plaintiff fail to file opposing affidavits setting forth

specific facts showing that there is a genuine dispute for trial, any factual assertions made in

Defendant’s affidavits will be accepted as true and summary judgment may be entered against

Plaintiff pursuant to Federal Rule of Civil Procedure 56.

       SO ORDERED, this 15th day of April, 2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA



                                                     5
